UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 22, 2010 ST. JUDE MEDICAL, INC. (Exact name of registrant as specified in its charter) Minnesota 1-12441 41-1276891 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One St. Jude Medical Drive, St. Paul, MN (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (651) 756-2000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events . On October 22, 2010 St. Jude Medical, Inc. (the Company) issued a press release announcing that the Board of Directors of the Company has authorized the repurchase of up to $300 million of the Companys common stock. This share repurchase program is in addition to the $600 million share repurchase authorization previously announced in association with the transaction between the Company and AGA Medical Holdings, Inc. A copy of the press release is filed as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits . (d) Exhibits: Press release issued by St. Jude Medical, Inc. on October 22, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ST. JUDE MEDICAL, INC. Date: October 26, 2010 By: /s/ Pamela S. Krop Pamela S. Krop Vice President, General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit No. Description of Exhibit Press release issued by St. Jude Medical, Inc. on October 22, 2010.
